Citation Nr: 0415538	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-30 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fracture of the 
left femur with shortening of the left lower extremity.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's request to 
reopen his claim for service connection for his left leg and 
left knee disabilities.


FINDINGS OF FACT


1.  By a decision dated February 1997, the Board denied 
service connection for a fracture of the left femur with 
shortening of the left lower extremity and degenerative 
arthritis of the left knee.

2.  The veteran did not initiate an appeal from the 1997 
Board decision.

3.  The additional evidence regarding the veteran's left leg 
associated with the claims folder since the February 1997 
Board decision is not new evidence, but rather, cumulative 
and redundant evidence.

4.  The additional evidence regarding the veteran's left knee 
associated with the claims folder since the February 1997 
Board decision is not new evidence, but rather, cumulative 
and redundant evidence.







CONCLUSIONS OF LAW


1.  The February 1997 Board decision that denied entitlement 
to service connection for fracture of the left femur with 
shortening of the left lower extremity and degenerative 
arthritis of the left knee is final.  38 U.S.C.A. §  7104 
(West 2002);  38 C.F.R. §§ 3.104(a), 20.302 (2002). 

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for fracture of 
the left femur with shortening of the left lower extremity.  
38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. §  3.156 (2003);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for degenerative 
arthritis of the left knee.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. §  3.156 (2003);  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran served in the Army from 1967 to 1972.  Physical 
examinations were conducted in August 1967 to certify the 
veteran's eligibility to begin military training.  On the 
entrance Standard Form 89, the veteran placed a check mark in 
the "YES" column when asked if he had a "history of broken 
bones."  He placed a check in the "NO" column when asked 
if he had "trick or locked knees" before entering service.  
The physician summarized that the veteran had fractured his 
left hip at the age of 10.  On the entrance Standard Form 88, 
the clinical evaluation rated the veteran's lower extremities 
as "normal".

In August 1968, the veteran was admitted to the dispensary 
complaining of leg pain.  It was noted that there was a one 
inch difference in the length of his legs.  The physician 
indicated that the veteran should be considered for 
discharge.  On the subsequent August 1968 consultation sheet, 
the examiner indicated that the veteran claimed he was unable 
to march prolonged distances and was referred to the 
consultation because his commanding officer said he could not 
train.  The examiner stated that the veteran showed normal 
musculature in the lower extremities, with no shortening and 
no limitation of motion.  X-rays revealed evidence of a 
healed fracture of the subtrochanteric region of the left 
hip.  There was no evident hip or knee pathology.  The 
examiner further stated that the veteran was fully trainable 
and could complete basic training without a profile.  
Separation from service was not warranted.

In October 1968, a physical profile indicated that the 
veteran's previous fracture of the left femur required a 
change in his military occupational specialty (MOS) from 
combat to non-combat status.

On the separation Standard Form 88, the examiner indicated 
that the veteran's lower extremities (including feet, 
strength and range of motion) were "normal."  On the 
separation Standard Form 93, the veteran indicated that he 
was unsure of whether he had suffered a "trick or locked 
knee" and also indicated that he had been hospitalized 
following a car accident in 1959.  There was no further 
mention of the veteran's fracture of the left femur.

The veteran later filed a claim for service connection in 
September 1993 for aggravation of the fracture of the left 
femur with shortening of the left lower extremity and 
degenerative arthritis of the left knee.  The claim was 
denied in February 1994 and continued through a Board 
decision of February 1997.  The veteran did not appeal the 
Board decision.  Evidence submitted subsequent to the 
February 1997 Board decision consisted of the following.

The veteran submitted private medical records from B.K.B., 
M.D. dated in August and September 1997, indicating his leg 
length discrepancy and excellent motor strength and flexion 
and extension abilities.  Also in September 1997, the veteran 
went to a private clinic, C.O., to be measured for special 
orthopedic shoes and submitted these records.  The veteran 
then submitted VA progress notes from December 1999 and 
January 2000, which stated that his left knee hurt 
sporadically.  The veteran submitted a statement from former 
employer M.G., dated March 2000, that claimed the veteran 
missed work due to an injury in service.  Also dated March 
2000, the veteran submitted more VA progress notes that 
indicated he took Ibuprofen for knee pain.  He submitted 
another statement from former employer E.P., dated April 
2000, also indicating that the veteran missed work due to an 
injury in service.  In September 2001, the veteran 
resubmitted his service medical records from October 1968.  
The veteran submitted private medical records from C.H., 
M.D., dated November 2001 that outlined his continuing 
treatment for his left knee.  In October 2003, the veteran 
again submitted duplicates of his service medical records.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated October 2001, the RO informed the 
veteran that he would need to submit new and material 
evidence to reopen his claim for service connection.  New and 
material evidence includes new evidence that is not of record 
and is necessary to substantiate the claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003).  In the October 2001 
letter, the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1)  (2003).  The 
October 2001 letter stated that the veteran must provide 
evidence demonstrating that his left leg disabilities were 
aggravated during service.  The RO informed the veteran that 
he must present new and material evidence, to include new 
documents, statements from laypersons, medical reports or 
other similar evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  The October 2001 letter explained to the veteran all 
of the elements he would need to submit to reopen his claim.  
He was asked to present any evidence he had to support his 
claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



Analysis


Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in August 2000.

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The evidence of record at the time of the February 1997 Board 
decision (pertaining to the veteran's fracture of the left 
femur with shortening of the left lower extremity and 
degenerative arthritis of the left knee) consisted of the 
veteran's service medical records and May 1993 VA treatment 
records.

The service medical records indicated that the veteran's 
femur injury occurred pre-service.  The August 1968 records 
indicate that the veteran's MOS was changed from combat to 
non-combat and that the veteran complained of discomfort.  
During the 1972 separation, the examiners did not identify 
any problem with the veteran's lower extremities, nor did the 
veteran complain of any problems.

The veteran asked to have his claim for service connection 
for a fracture of the left femur with shortening of the left 
lower extremity and degenerative arthritis of the left knee 
reopened in August 2000.  The veteran submitted further 
evidence in September 2001.  The evidence submitted consisted 
of a service medical record from October 1968 that was 
already associated with the claims folder.  Since the service 
medical record is a duplicate, it is determined to be 
"cumulative and redundant," and cannot be considered "new" 
evidence pursuant to 38 C.F.R. § 3.156.  The other evidence 
submitted consists of records from B.K.B., M.D., VA treatment 
records from December 1999 and March 2000, private clinic 
records from C.O., and private records from C.H., M.D.  All 
of these records describe the veteran's current level of 
disability.  These records are cumulative and redundant as 
the veteran's current level of disability is not at issue.  
There were treatment records in 1997 already showing the 
veteran's current level of disability.

The veteran also submitted statements from former employers 
(M.G. and E.P.), which stated that the veteran missed work 
due to an injury in service.  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C. § 5108.  See Moray v. Brown, 5 Vet.App. 211 
(1993).  

The facts remain as they were when the veteran's claim was 
originally denied in February 1997.  The evidence shows that 
the veteran has a fracture of the left femur with shortening 
of the left lower extremity and degenerative arthritis of the 
left knee, but the evidence does not show that these 
disabilities are related to service.  The veteran's service 
medical records indicate that the veteran had already broken 
his left femur prior to service.  Since February 1997, the 
veteran has not submitted any medical evidence asserting that 
the fracture of the left femur with shortening of the left 
lower extremity and degenerative arthritis of the left knee 
were the result of aggravation in service.  Rather, he has 
only submitted the above evidence, which is cumulative and 
redundant.  


Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for a 
fracture of the left femur with shortening of the left lower 
extremity and degenerative arthritis of the left knee 
necessarily falls short of the standard established in 38 
C.F.R. § 3.156.  Accordingly, the request to reopen the 
veteran's claim must be denied.  


ORDER


1.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
fracture of the left femur with shortening of the left lower 
extremity, the benefit sought on appeal is denied.

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
degenerative arthritis of the left knee, the benefit sought 
on appeal is denied.




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



